DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 February 2022.

Claim Rejections - 35 USC § 103
Claims 1-8, 21-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gorny et al. (US 2003/0148093 A1) in view of Buysch et al. (EP 320,632 A2).
	Gorny et al. is directed to a multilayered article comprising layers A, B, and C, formed of thermoplastic plastic materials wherein layer B contains a pigment coated with titanium dioxide (paragraph 0002).  A pigment coated with titanium dioxide is an infrared reflective pigment (e.g. see paragraph 0034 on page 8 of the instant specification).  Layer B is situated between layers A and C (paragraph 0027).  Layer B corresponds on the intermediate layer of the claims while layers C and A represent the base and outer layers, respectively.  The article may be used as wall cladding (paragraph 0031), i.e. siding.  Layers A, B, and C may be made of the same or different types of plastic materials (paragraph 0038).  Layer B is preferably 25 to 70 m thick (paragraph 0043).  Layer C is preferably 5 to 1,000 m thick (paragraph 0044).  The article is preferably formed by coextrusion (paragraph 0050).
	Regarding the amount of infrared transmission and absorption exhibited by the article recited in claims 3, 7, 21, 22, and 26, while these optical properties are not recited by Gorny et al. the object of Gorny et al. is to produce an IR-reflecting product (paragraph 0019) that may be used as thermal insulation (paragraph 0042).  As such, one of ordinary skill in the art would expect the limitations of claims 3, 7, 21, 22, and 26 to be inherently satisfied by the article of Gorny et al. since a IR-reflecting product used as thermal insulation would be expect to have a high degree of IR reflection and a low degree of IR absorption.  Alternatively, it would have required no more than routine experimentation and ordinary skill to optimize the layers (e.g. pigment concentration, choice of thermoplastic materials, etc.) to maximize the amount of IR reflection and minimize the amount of IR absorption since the purpose of the article is to be IR-reflecting thermal insulation.
	Regarding the limitation in claim 1 that the outer layer have a dark color and the limitations in claims 5 and 6 that the base layer having a second dark color that is similar to the dark color of the first layer, Gorny et al. teach that the layers may contain colorants (paragraph 0053) and that the multilayer article may be used as a replacement for coats of paint (paragraph 0034).  As such, it would have been obvious to one of ordinary skill in the art to add colorants to the outer and base layers of the multilayered article of Gorny et al. with the choice of color. including similar dark colors, subject to aesthetic desires.
	Regarding the limitations in claim 1 directed to the thickness of the base layer and the infrared-reflective intermediate layer, since the range of thicknesses for the layers - i.e. 5 to 1,000 for the base layer and 25 to 70 mm for the infrared-reflective intermediate layer - overlaps the range recited in the claims, the courts have held that a prima facie case of obviousness exists.  See MPEP 2144.05.
	Regarding the limitation in claim 1 directed to the thickness of the outer layer being at least that of the infrared-reflective intermediate layer, Gorny et al. do not teach a thickness - neither relative nor absolute - of their outer layer beyond employing a thickness of about 45 m in the examples.  However, Gorny et al. do teach that the outer layer may contain UV absorbers (paragraph 0053) and that the outer layer of the multilayer product may have an increased content of UV absorbers (paragraph 0054).  Gorny et al. further disclose that coextruding outer layers with high concentrations of UV absorbers has been shown in EP-A 0 320 632 (i.e. Buysch et al.) to provide polycarbonate sheets from yellowing due to UV light (paragraph 0006).
	Buysch et al. teach that such layers have a thickness of 5 to 100 m (paragraph 0001).
	Therefore, it would have have been obvious to one of ordinary skill in the art to provide the outer layer at a thickness of up to 100 m, i.e. greater than the 25 to 75 m preferred thickness of the infrared-reflective intermediate layer - when it is employed to provide the sheet with UV protection.

Response to Arguments
The rejection of claims 5 and 6 under 35 U.S.C. 112(b) have been withdrawn.  The examiner accepts the applicant's position that term "dark" is not indefinite but rather defined in the instant disclosure.
Applicant’s arguments, in conjunction with the claim amendments filed 26 August 2022, have been fully considered and are persuasive with respect to the rejections over Gorny et al. (US 2003/0148093 A1) since Gorny et al. do not explicitly recite thicknesses for all three of their layers.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over Gorny et al. (US 2003/0148093 A1) in view of Buysch et al. (EP 320,632 A2) as set forth above.
	However, the examiner disagrees with the applicant's assertion that it would not have been obvious to modify the outer layer(s) to have a dark color since Gorny et al. describe the layers as transparent and the multilayered article as having a pearlescent surface.  The examiner notes that Gorny et al. do not require the base and outer layers to be transparent, merely that the plastic material from which they are formed be transparent (paragraph 0020) while also explicitly teaching that all the layers may contain colorants (paragraph 0053).  Additionally, pearlescent speaks to the luster of the surface rather than its color.  The examiner maintains that it would have been obvious to form the multilayered article with a dark colored outer layer if desired for aesthetic reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787